DETAILED ACTION
In Applicant’s Response filed 6/27/22, Applicant has amended claims 1, 3, 8, 10-11, 16, 18 and 19; cancelled claim 2; and amended the abstract. Currently, claims 1 and 3-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/22 was filed after the mailing date of the Non-Final Rejection on 4/14/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 6/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 10,729,507 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 6/27/22 have been fully considered as follows:
	Regarding the objections to the specification, Applicant’s amendments to the abstract have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. 
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 112(b), Applicant’s amendments to claim 16 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejection under 35 USC 112(d), Applicant’s cancellation of claim 2 has obviated the basis for the rejections which, accordingly, has been withdrawn.
	Regarding the claim rejections on the ground of non-statutory double patenting, Applicant' s terminal disclaimer filed 6/27/22 has been received and fully considered and is sufficient to overcome the double patenting rejections which, accordingly, have been withdrawn.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowed for the reasons provided in the “allowable subject matter” section of the Non-Final Rejection dated 4/14/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786